Case 8:20-cv-02298-CEH-AEP Document1 Filed 09/30/20 Page 1 of 5 PagelD 1

IN THE UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION

VINCENT CERBINI, )
)
Plaintiff, )

) Case No.:
Vs. )
)
HOUSTON SHUTTERS, LLC, a Foreign )
Limited liability company, D/B/A )
ROCKWOOD SHUTTERS )
)
Defendants. )
/

 

COMPLAINT AND DEMAND FOR JURY TRIAL

COMES NOW, the plaintiff, Vincent Cerbini, by and through the undersigned attorney

and brings this action for retaliation and other relief under the Fair Labor Standards Act, as
amended, 29 U.S.C. §216(b) (the “FLSA”).

I. Nature of the Lawsuit

The FLSA was passed by Congress in 1938 and the principal congressional purpose in enacting

the FLSA was to protect all covered workers from substandard wages and oppressive working

hours, labor conditions that are detrimental to maintenance of minimum standards of living

necessary for health, efficiency, and general well-being of workers. Barrentine v. Arkansas-Best

Freight Systems, Inc., 450 U.S. 728, 739, 101 S.Ct. 1437, 144 (1991). The liquidated damage

provision of the FLSA constitutes a congressional recognition that failure to pay statutory

minimum on time may be so detrimental to maintenance of minimum standard of living necessary

for healthy, efficiency, and general well-being of workers and to the free flow of commerce, that

double payment must be made in the event of delay in order to insure restoration of workers to that
Case 8:20-cv-02298-CEH-AEP Document1 Filed 09/30/20 Page 2 of 5 PagelD 2

minimum standard of well-being. Brooklyn Sav. Bank v. O’Neil, 324 U.S. 697, 707-08, 65 S.Ct
895, 902 (1945).

Il. General Allegations
1. Atall times material hereto, Plaintiff performed non-exempt duties as a laborer for Houston
Shutters, LLC, d/b/a Rockwood Shutters (“Houston Shutters”) in various counties within Florida,
including Hillsborough County, Florida.
2. Houston Shutters has its headquarters in Houston, Texas; however, the company performs
work throughout Florida, including in Hillsborough County, Pasco County, and Pinellas County,
and therefore, venue is proper in the Middle District of Florida pursuant to 28 U.S.C. § 1391(b)(1)
& (c).
3. Houston Shutters is registered with the Division of Corporations of the State of Florida
with a Document Number of M06000005220 and with a Registered Agent address of 17888 67"
Court North, Loxahachee, Florida 33470
4, This Court has jurisdiction over Plaintiffs claims pursuant to 28 U.S.C. § 1337 and the
FLSA.
5. At all times material during March 2018 through November 2019, Houston Shutters was
an enterprise covered by the FLSA, and as defined by 29 U.S.C. §203(r) and 203(s).
6. At all times material during March 2018 through November 2019, Houston Shutters was
an employer as defined by 29 U.S.C. § 203(d).
7. At all material times relevant to this action, Houston Shutters has been an enterprise
engaged in commerce or in the production of goods for commerce within the meaning of §3(s)(1)
of the FLSA, in that said enterprise had employees engaged in commerce or in the production of

goods and commerce, or employees handling, selling, or otherwise working on goods or materials
Case 8:20-cv-02298-CEH-AEP Document1 Filed 09/30/20 Page 3 of 5 PagelD 3

that have been moved in or produced for commerce by any person and that said enterprise has had
an annual gross volume of sales made or business done of not less than $500,000.00 (exclusive of
excise taxes at the retail level which are separately stated.) Furthermore, Houston Shutters required
Plaintiff to travel to different states within the United States to perform installation jobs.

8. Houston Shutters at all times material to this matter received, handled, sold and installed
products regarding shutters, blinds, hardware and other related materials and utilized equipment
integral to its daily operations that have traveled over state lines and have traveled through
commerce.

9. Houston Shutters failed to pay Plaintiff overtime in accordance with 29 U.S.C. §§201-209.
10. | Houston Shutters failed to pay time and one-half Plaintiff's base rate of pay for hours
worked in excessive of forty (40) during a seven (7) day pay period.

11. | Houston Shutters has a payment scheme in which it required Plaintiff to work on a 1099
status as if he was a subcontractor and would pay on a per job base without any provisions to
account for overtime.

12. Houston Shutters directed when Plaintiff would work; directed where Plaintiff would work;
directed Plaintiff's schedule; provided the clients; and provided a work vehicle.

13. Additionally, Plaintiff was required to wear a uniform shirt provided by Houston Shutters
and was also required to wear a badge from Houston Shutters and a badge with the name Home
Depot on it.

14. — Additionally, Defendant would rent and supply a vehicle to Plaintiff for work use.

15. Additionally, Defendant would at times provide Plaintiff with a helper.

16. Additionally, Defendant at times would require Plaintiff to train other installers for the

company.
Case 8:20-cv-02298-CEH-AEP Document1 Filed 09/30/20 Page 4 of 5 PagelD 4

17. __ Plaintiff retained the law firm of Booth & Cook, P.A. to represent him individually and
incurred attorneys’ fees and costs in bringing this action. Pursuant to 29 U.S.C. §216(b), Plaintiff
is entitled to recover his reasonable attorneys’ fees and costs.

18. Plaintiff is entitled to be paid time and one-half of his regular rate of pay for each hour
worked in excess of forty (40) hours per seven (7) day work period.

19. Defendant knowingly and willfully failed to pay Plaintiff at one and one-half of his regular
rate of pay for all hours worked in excess of forty (40) hours per seven (7) day work period.

20. By reason of the said intentional, willful, and unlawful acts of Defendant, Plaintiff has

suffered damages plus incurred costs and reasonable attorneys’ fees.
21. Asaresult of Defendant's willful violations of the FLSA, Plaintiff is entitled to liquidated
damages.
22. Plaintiff further believes that its principal members contain sufficient control over the day-
to-day operations and are responsible for the application of the illegal payment scheme, and upon
sufficient evidence supporting same Plaintiff shall amend the pleadings to include the appropriate
parties.
23. Plaintiff demands a jury trial.

WHEREFORE, Plaintiff, Vincent Cerbini, demands judgment against Defendant for the
payment of compensation for all overtime hours at one and one-half is regular rate of pay as
established to this Court due his for hours worked by him for which he was not properly

compensated, liquidated damages, reasonable attorneys' fees and costs, and for all other

appropriate relief.
Case 8:20-cv-02298-CEH-AEP Document1 Filed 09/30/20 Page 5 of 5 PagelD 5

Dated this day of September 2020.

Respectfully submitted,

a te = 1 a
DAMIEN A. D’ASCENZIO, ESQ. “
Lead Trial Attorney
Florida Bar No.: 0055677
Booth & Cook, P.A.

7510 Ridge Road

Port Richey, Florida 34668
727-842-9105 Telephone
727-848-7601 Facsimile

Primary Email:
Damien@BoothCook.com

Secondary Email:
LitigationServiceCompliance‘@BoothCook.com
AND

Carmel(@BoothCook.com

Attomey for Plaintiff, Vincent Cerbini

 

 

 
